Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 10-15 in the reply filed on 01/27/2022 is acknowledged. 
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2022.

Pursuant to the amendment dated 01/27/2022, claim 9 has been cancelled.  Claims 1-8 and 10-20 are pending.  As noted above, claims 16-20 stand withdrawn without traverse.  

Claims 1-8 and 10-15 are under current examination.
All rejections not reiterated have been withdrawn.  

Claim Objections
Claim 11 is objected to because of the following informalities:  The examiner recommends amending claim 11 to recite “a physiologically suitable carrier” in place of “a physiologic suitable carrier”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 recites the limitation “wherein the average minimum force, maximum force, or both, required to deliver a dose of the composition through a needle is only about 50% or less of the corresponding force required to deliver a corresponding dose of a dermal filler composition comprising particles having a size coefficient of variation of more than about 30% through the needle”.  The examiner does not consider the disclosure that the instant invention may be delivered through a needle at an average minimum force, average maximum force, or both that is 50% or less of the corresponding force required to deliver a corresponding dose of the very specific single formulation “Sculptra®” to support the full scope embraced by “a dermal filler composition comprising particles having a size coefficient of variation of more than about 30%”.  For example, the claim reads on a composition that can be delivered through a needle at an average minimum force, average maximum force, or both that is 50% or less of the corresponding force required to deliver a corresponding dose of a dermal filler composition comprising particles having a size coefficient of variation of 33.3% or 35% (noting that “about: is defined in the specification to mean +/- 10% of the indicated value; 0029); however, the disclosure of a single comparative composition “Sculptra®” does not support the full scope of the comparative compositions claimed in amended claim 13 and therefore the application, as filed fails to establish that Applicant was in possession of all compositions having the functional characteristics required by claim 13, i.e. the implicit range in minimum and maximum force to deliver the composition is not supported.  

With regard to claims 14 and 15, the examiner is unable to find support in the application, as filed, for the scope of the range “about 38-42 ºC”.  The examiner notes that the range “38-42 ºC” is supported; however, the broader range “about 38-42 ºC” does not appear in the application as filed.  Removing the word “about” preceding the range “38-42 ºC” in claims 14 and 15 would obviate the rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “have a maximum average diameter”.  This phrase is indefinite because any population of particles can only have a single average diameter; however, the phrase implies that there could be more than one average diameter.  As such, one having ordinary skill in the art cannot unambiguously ascertain the metes and bounds of the claim. 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over LeDuc (WO 2018/193389; publication date: 10/25/2018; available as prior art under 35 USC 102(a)(1) and 102(a)(2), effectively filed date of NL Application No. 2018744: 04/19/2017) in view of Wissink et al. (US 2007/0227591; publication date: 10/04/2007), and further in view of Asius et al. (US 6,716,251; issue date: 04/05/2004), Hudson et al. (US 2012/0178629; publication date: 07/12/2012), and Johnston et al. (US 2011/0280864; publication date: 11/17/2011), as evidenced by Li (US 6,613,363; issue date: 09/02/2003).

LeDuc discloses microspheres having a narrow size distribution (abstract) for use in local delivery in the pharmaceutical/medical arts (0002/0006).  The microspheres are produced by the method disclosed in EP 1755773 (see page 3 and para bridging pages 10 and 11 of LuDuc), which is the same publication as Wissink et al. (US 2007/0227591), cited in the rejection statement above and also the same publication as WO2005/115599, cited in the IDS filed on 07/30/2020, and cited in the instant specification as the method of producing microparticles according to the instant invention (see page 33 of the instant specification).  In example II on pages 12-15, LeDuc discloses microparticles formed from polymers or copolymers based on poly (L and/or D lactide; i.e. particles at least primarily composed of one or more resorbable polyester polymers selected from the group comprising polylactic-co-glycolic acid (PLGA), a PLA, or a mixture of two or more thereof).  The particles are described as mono-disperse, which the examiner interprets to fall within the scope of the limitations on particle diameter relative to the mean recited in instant claims 1 and 2.  Moreover, as noted above, the particles are made by the same method as used to form particles of the instant invention and Wissink discloses the particles are monodisperse and having practically equal size (0003).  As LeDuc’s particles are for medical use and contain PLA or PLGA polymers, they are considered both suitable for the intended use recited in claim 1 of injection and for increasing dermal volume.  They are considered neocollagenic because the instant specification indicates that PLA and PLGA polymers act as scaffolds over which new collagen may be formed (see page 4 of the instant specification).  (Support for the LeDuc disclosure cited above may be found in page 6 and 12-15 of priority application NL Application No. 2018744).  Wissink discloses further that the particles formed by their method may be used in cosmetics or medicine (0064).  
Asius discloses a composition comprising polymer microspheres suspended in a gel and having controlled biological absorbability for filling wrinkles, thin lines, skin cracks and scars (abstract).  The polymer used to form the particles is poly(lactic acid), poly(glycolic acid), OR poly(lactic-co-glycolic acid) (col 2, lines 23-34).  The biocompatibility of PLA and PLGA makes these polymer microspheres excellent support for cellular growth and tissue regeneration (paragraph spanning col 2-3).  Asius does not disclose the size distribution of their PLA, PGA, or PLGA microspheres. 
Hudson discloses that with traditional microparticle manufacturing particle size distribution is broad, and that narrow particle size distribution can lead to more effective syringing of the microparticles through small needles (0086).  Hudson discloses microparticles wherein greater than about 90% of the microparticles can have a diameter ranging from about 25 microns to about 63 microns (0087).  The microparticles can be of a suitable size and morphology to allow for delivery though a needle having a small inner-diameter, such as a 25 gauge needle or narrower (0088), and specifically a needle having an inner diameter of 140 microns or less (i.e. about 0.140 mm or less; 0089).
Johnston discloses that in compositions having syringability only through larger needles, injection into tissue can cause considerable pain (0003).  Thus, one having ordinary skill in the art would understand that pain sensation on injection is proportional to needle gauge.
As noted above, LuDuc/Wissink disclose a method of forming PLA/PGA/PLGA microspheres having a monodisperse particle size distribution for cosmetic and medical applications.  
It would have been prima facie obvious to formulate the particles of LeDuc/Wissink for application as dermal fillers as disclosed by Asius.  The artisan of ordinary skill would have been motivated to do so to provide consistent syringablity through small gauge needles that are less painful to inject.  One of ordinary skill in the art would have had a reasonable expectation of success because the method to form monodisperse particles of PLA/PGA/PLGA was known in the art, one would simply need to manufacture the particles according to the teachings of LeDuc/Wissink and formulate as a gel according to Asius.  
With regard to claims 1 and 10, Asius discloses that the degradation of lactic and/or glycolic acid polymers in biological medium occurs by nonspecific hydrolysis, which occurs at a rate dependent upon the length of the polymer as well as the extent of its amorphous character.  Asius discloses that reabsorbability time may be adjusted by acting on the composition of the mixture and/or on the molecular mass of the polymers (col 2, lines 58-67).  Asius also discloses that poly-L-lactic acid is crystalline and poly-D-lactic acid is amorphous and that the proportions of each of the two acids make it possible to determine the persistence of the product (col 2, lines 28-34).  It would have been prima facie obvious to optimize the content of PLLA, PDLA, and/or PLLDLA and/or PLGA according to the teachings of Asius/Hudson, and synthesized using the methods disclosed by LeDuc and Wissink to have a monodisperse particle size distribution, such that the presence and effect of the injectable particles is detectable in humans or at least one year after administration (limitations of instant claim 1) because this is the purpose of Asius’s invention.  Asius discloses further that the particles have well defined persistence limited to 3 years (i.e. greater than the “at least about 2 years” required by instant claim 10; Asius: abstract).  
 With regard to the limitation of instant claim 1 requiring the microspheres to be present in an amount of from about 10 mg/mL - about 30 mg/mL, Asius teaches a range of from 50-300 g/L (i.e. mg/mL), which falls outside the range recited in instant claim 11; however, in view of the teachings regarding syringability noted above, the examiner considers it prima facie obvious to adjust amount of particles and gelling agent required to suspend the particles in order to optimize the syringability of the composition such that it may pass through smaller bore needles to reduce pain.  One would have been motivated to test lower amounts of particles for efficacy in order to reduce the total amount of substances that thicken the composition and therefore require a larger bore needle (e.g. gelling agents and the particles themselves).  Also, as the composition is more syringeable, a lower dose of particles may be contained in the syringe to ultimately deliver the same amount of particle.  Finally, with even size distribution, the ideal surface area for collagen regrowth may be achieved with few particles.  It would have been prima facie obvious to optimize the quantity of particles to have the effect intended by Asius, i.e. it would have been obvious to formulate the composition to contain any amount of neocollagentic particles to be effective for filling up wrinkles, thin lines, skin cracks, and scars by intradermal injection of the particles.  As long as the amount of particles remains effective for the purpose disclosed by Asius, the examiner does not consider the limitation of instant claim 1 regarding concentration of particle to patentably define over the cited prior art.  Finally, Asius’s particles are very similar to the particles formed by LeDuc/Wissink, however, they are not identical and one having ordinary skill in the art would have been motivated to explore other amounts outside the range mentioned by Asius.  One having ordinary skill would not have expected the particles of LeDuc/Wissink to behave identically because they are not identical.  One having ordinary skill would have been motivated to explore other concentrations to confirm that the amount of Asius is actually the best for the slightly different particles of Wissink/LeDuc or, if not, to find the best amount for these slightly different particles.  See MPEP2144.05(I) and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
With regard to claim 3, as noted above, the microparticles are microspheres.  The particles of example II have a maximum diameter of 20 m (0041).  If the maximum diameter is 20 m, then the average diameter must be smaller than this value.  
With regard to claim 4, although the example microparticles have a particle size falling outside the range recited in instant claim 4, LeDuc discloses an average particle size ranging from 5 and 150 mm (0021).  Thus, LeDuc discloses a range in average particle size that overlaps with the range in maximum particle size required by instant claim 4.  As LeDuc’s particle distribution is monodisperse (i.e. all particles are of nearly identical size), the examiner considers LeDuc to implicitly disclose a range in maximum particle size that overlaps with the range recited in instant claim 4.  See MPEP 2144.05.  
With regard to claim 5, the maximum length of an agglomeration of particles having a particle size of at most 20 m in the example disclosed by LeDuc would fall within the range of less than 200 μm, required by instant claim 5 (e.g. 3 particles in a linear shape and having a 20 μm diameter would have at most a size of about 60 μm when three particles are agglomerated).  
With regard to claims 6 and 7, as noted above, the polymer may be poly(D and/or L lactide), i.e. a PLA, or more specifically, PLLA, PDLA, or PDLLA, which are crystalline (PLLA or PLDA) or amorphous (PDLLA; see Li col 4, lines 22-31).  
With regard to claim 8, the examiner considers LeDuc and Asius to teach microparticles formed entirely from PLLA based on the disclosure that the polymer may be poly(D and/or L lactide).  
With regard to claim 10, as noted above, Asius’s particles are designed to remain present for 3 years, therefore the examiner considers this to teach maintaining the increase in dermal volume for at least 2 years.
With regard to claim 11, as noted above Asius teaches formulating the microspheres in a gel. The gel contains gelling agents and a surfactant (col 3, lines 3-24).  
With regard to claims 12 and 13, as noted above, it would be prima facie obvious to optimize the composition to pass successfully through a small bore needle, e.g. having an inner diameter of less than 140m, and accordingly the amount of force required to inject the composition. As such, the examiner does not consider the limitations of instant claims 12 and 13 to patentably define over the cited prior art.  
With regard to claims 14 and 15, Asius discloses that PLA and PLGA stability in vivo may be optimized by controlling the amount of amorphous and crystalline polymer present in the microspheres.  Accordingly, the examiner considers it prima facie obvious to also optimize storage stability regarding factors such as mean particle size and polydispersity index (indicators of polymer degradation) as well.  

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.  
On pages 19-25 and 27, Applicant argues that LeDuc and Wissink do not disclose particles for the purpose recited in the instant claims.  In support of this position, Applicant describes some of the uses that are described by LeDuc and Wissink.  Applicant argues on page 21 that LeDuc does not disclose or demonstrate use of particles alone, e.g., without an accompanying therapeutic agent or without being composed of an active pharmaceutical ingredient.  On page 22, Applicant cites an example disclosed by LeDuc that is to be conjugated to a pharmaceutically active agent.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the argument is not persuasive because (a) the claims are directed toward a composition, not a method, therefore the prior art need not teach the intended use recited in the claims so long as the composition remains suitable for the recited intended use, and (b) because the argument does not address the specific motivation to use the monodisperse particles of LeDuc/Wissink in a composition for dermal injection to improve fine lines, wrinkles, etc. provided in the additional references cited in the rejection.  One having ordinary skill in the art would have predicted that the PLGA particles disclosed by LeDuc/Wissink, used without active agent, would be effective as dermal fillers and substrates for collagen formation to lessen the appearance of fine lines and wrinkles because Asius discloses that PLGA particles, not bound to any active agent, have this function.  See MPEP 2111.02(II): To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  

On pages 25 and 27, Applicant argues that Asius teaches away from the claimed range in concentration of particles because Asius teaches a range of from 50-300 g/L.  Applicant argues that the range taught by Asius is from 1.6 to 10 times greater than the range of 10-30 mg/mL required by instant claim 1. 
This argument is not persuasive because Asius’s particles are very similar to the particles formed by LeDuc/Wissink, however, they are not identical and one having ordinary skill in the art would have been motivated to explore other amounts outside the range mentioned by Asius.  One having ordinary skill would not have expected the particles of LeDuc/Wissink to behave identically because they are not identical.  One having ordinary skill would have been motivated to explore other concentrations to confirm that the amount of Asius is actually the best for the slightly different particles of Wissink/LeDuc or, if not, to find the best amount for these slightly different particles.  See MPEP2144.05(I) and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Monodisperse PLA or PLGA particles were known in the art (LeDuc/Wissink), and particles formed from PLA or PLGA itself (i.e. not conjugated to another active agent) were known in the art to promote new collagen formation when injected in the area of fine lines and wrinkles etc, thereby diminishing the appearance of aging(Asius).  The examiner does not consider formulating PLA or PLGA polymer particles at a slightly lower concentration than described in Asius, who uses slightly different particles, to patentably define over the prior art.  One having ordinary skill in the art would have predicted that a composition comprising 10-30 mg/mL of monodisperse PLGA and/or PLA formed by LeDuc/Wissink’s method would retain the ability to perform the functions of space filling and/or neocollagenesis and would have been capable of optimizing the crystallinity and molecular weight to maintain an effect in the recipient of the particles for at least about a year.  

On pages 26-27, Applicant argues that Asius and Hudson do not describe particles having a size distribution such that at least about 70% of the particles have a maximum particle diameter that is within about 35% of the mean particle diameter.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See above.  Asius and Hudson were not cited for this limitation, a monodisperse size distribution is taught by LeDuc/Wissink.  Absent a persuasive traversal of the rationale underlying the obviousness conclusion, the rejection is maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,052,046 as evidenced by Li (US 6,613,363; issue date: 09/02/2003) and further in view of Asius et al. (US 6,716,251; issue date: 04/05/2004), Hudson et al. (US 2012/0178629; publication date: 07/12/2012), and Johnston et al. (US 2011/0280864; publication date: 11/17/2011).  

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia the claims of the ‘046 patent embrace a method of preparing microparticles falling within the scope of the instant claims.  Specifically, the microparticles are formed from poly(glycolic acid), poly(d,l-lactic acid), poly(l-lactic acid), copolymers of the foregoing (i.e. at least primarily composed of one or more resorbable polyester polymers).  The specification of the ‘046 patent indicates that the microparticles formed from the claimed method are monodisperse (i.e. the coefficient of variation (% CV) of the micro-particles that may be obtained by a method of the instant invention is about <30%, preferably about <20%, and more preferably about <10%; see col 5, lines 8-13).  The instant claims read on compositions containing only the microparticles, and as the microparticles formed from the ‘046 method are composed of biocompatible polymers, the examiner considers them to be suitable for injection and suitable for increasing dermal volume.  
With regard to claims 1 and 6, as noted above, the microparticles may be formed from poly(lactic acid).  With regard to the preamble of claims 1 and 6 requiring that the particles consist essentially of a PLA, the instant specification states: 
The compositions can be deemed to “consist essentially” of the one or more RPP materials in that the particles provide or retain the desired function of the RPP particles, e.g., in terms of stable space filling, promoting endogenous collagen production, and/or one or more other desired structural and/or functional aspects associated with RPP particles. Thus, if such particles include additional materials—such as stabilizers, dermal fillers, or products that lead to the production of other endogenous biomolecules—such particles will still “consistent essentially” of the one or more RPPs contained therein because they have retained such fundamental features of RPP particles.

The examiner notes that the claims of the ‘046 patent embrace a method of making microparticles that contain the polymer and a bioactive agent; however, the examiner considers the term “bioactive agent” to be so broad as to include substances that would not interfere with the desired functions of the RPP particles noted supra.  
The ‘046 patent is silent with respect to the duration for which the presence effect or both of the injectable particles is detectable in humans and are silent with regard to the duration for which a measurable increase in dermal volume may be detected.  The claims of the ‘046 patent do not recite limitations regarding the nature of the composition used to formulate the particles or the syringability of the composition, nor do they limit the stability of the microparticles as required by instant claims 14 and 15.  
Asius discloses a composition comprising polymer microspheres suspended in a gel and having controlled biological absorbability for filling wrinkles, thin lines, skin cracks and scars (abstract).  The polymer used to form the particles is poly(lactic acid), poly(glycolic acid), OR poly(lactic-co-glycolic acid) (col 2, lines 23-34).  The biocompatibility of PLA and PLGA makes these polymer microspheres excellent support for cellular growth and tissue regeneration (paragraph spanning col 2-3).  Asius does not disclose the size distribution of their PLA, PGA, or PLGA microspheres. 
Hudson discloses that with traditional microparticle manufacturing particle size distribution is broad, and that narrow particle size distribution can lead to more effective syringing of the microparticles through small needles (0086).  Hudson discloses microparticles wherein greater than about 90% of the microparticles can have a diameter ranging from about 25 microns to about 63 microns (0087).  The microparticles can be of a suitable size and morphology to allow for delivery though a needle having a small inner-diameter, such as a 25 gauge needle or narrower (0088), and specifically a needle having an inner diameter of 140 microns or less (i.e. about 0.140 mm or less; 0089).
Johnston discloses that in compositions having syringability only through larger needles, injection into tissue can cause considerable pain (0003).  Thus, one having ordinary skill in the art would understand that pain sensation on injection is proportional to needle gauge.
As noted above, the claims of the ‘046 patent embrace a method of forming PLA/PGA/PLGA microspheres having a monodisperse particle size distribution for cosmetic and medical applications.  
It would have been prima facie obvious to formulate the particles of the ‘046 patent for application as dermal fillers as disclosed by Asius.  The artisan of ordinary skill would have been motivated to do so to provide consistent syringablity through small gauge needles that are less painful to inject.  One of ordinary skill in the art would have had a reasonable expectation of success because the method to form monodisperse particles of PLA/PGA/PLGA was known in the art, one would simply need to manufacture the particles according to the method of the ‘046 patent and formulate as a gel according to Asius.
With regard to claim 1 and the limitation on duration that function or effect  of the injection of the neocollagenic particles is detectable, Asius discloses that the degradation of lactic and/or glycolic acid polymers in biological medium occurs by nonspecific hydrolysis, which occurs at a rate dependent upon the length of the polymer as well as the extent of its amorphous character.  Asius discloses that reabsorbability time may be adjusted by acting on the composition of the mixture and/or on the molecular mass of the polymers (col 2, lines 58-67).  Asius also discloses that poly-L-lactic acid is crystalline and poly-D-lactic acid is amorphous and that the proportions of each of the two acids make it possible to determine the persistence of the product (col 2, lines 28-34).  It would have been prima facie obvious to optimize the content of PLLA, PDLA, and/or PLLDLA and/or PLGA according to the teachings of Asius/Hudson, and synthesized using the methods of the ‘046 patent to have a monodisperse particle size distribution, such that the presence and effect of the injectable particles is detectable in humans or at least one year after administration (limitations of instant claim 1) because this is the purpose of Asius’s invention.  Asius discloses further that the particles have well defined persistence limited to 3 years (i.e. greater than the “at least about 2 years” required by instant claim 10; Asius: abstract).  
With regard to the limitation of instant claim 1 requiring the microspheres to be present in an amount of from about 10 mg/mL - about 30 mg/mL, Asius teaches a range of from 50-300 g/L (i.e. mg/mL), which falls outside the range recited in instant claim 11; however, in view of the teachings regarding syringability noted above, the examiner considers it prima facie obvious to adjust amount of particles and gelling agent required to suspend the particles in order to optimize the syringability of the composition such that it may pass through smaller bore needles to reduce pain.  One would have been motivated to test lower amounts of particles for efficacy in order to reduce the total amount of substances that thicken the composition and therefore require a larger bore needle (e.g. gelling agents and the particles themselves).  Also, as the composition is more syringeable, a lower dose of particles may be contained in the syringe to ultimately deliver the same amount of particle.  Finally, with even size distribution, the ideal surface area for collagen regrowth may be achieved with few particles.  It would have been prima facie obvious to optimize the quantity of particles to have the effect intended by Asius, i.e. it would have been obvious to formulate the composition to contain any amount of neocollagentic particles to be effective for filling up wrinkles, thin lines, skin cracks, and scars by intradermal injection of the particles.  As long as the amount of particles remains effective for the purpose disclosed by Asius, the examiner does not consider the limitation of instant claim 1 regarding concentration of particle to patentably define over the cited patent and prior art.  
With regard to claims 3-5, the specification of the ‘046 patent indicates that the term “microparticles” embraces microspheres (col 4, lines 58-59).  The membrane used to form the particles has a mean pore size of from 1-50 m, and the specification indicates that the method results in microparticles having a mean diameter in the range of 0.1 μm to about 300 μm, preferably about 1 μm to about 200 μm, more preferably about 2 μm to about 150 μm, and even more preferably about 5 μm to about 100 μm (col 5, lines 1-6).  This range overlaps with the range in particle size imposed by claims 3 and 4 (see MPEP 2144.05).   With regard to claim 5, the maximum length of an agglomeration of particles falling in the low end of the range in particle size created by the ‘046 method would fall within the range of less than 200 μm, required by instant claim 5 (e.g. 3 particles in a linear shape and having a “more preferable” diameter of 5 μm  would have at most a size of 15 μm when three particles are agglomerated).  
With regard to claim 7, as noted above, the microparticles may be formed from poly(d,l-lactic acid), poly(l-lactic acid), which are amorphous or crystalline, respectively (see Li col 4, lines 22-31).  
With regard to claim 8, as noted above, the microparticles may be formed solely poly(l-lactic acid).  
With regard to claim 10, as noted above, Asius’s particles are designed to remain present for 3 years, therefore the examiner considers this to teach optimizing their degradation to maintain the increase in dermal volume for at least 2 years.
With regard to claim 11, as noted above Asius teaches formulating the microspheres in a gel. The gel contains gelling agents and a surfactant (col 3, lines 3-24).  With regard to the quantity of microspheres.  
With regard to claims 12 and 13, as noted above, it would be prima facie obvious to optimize the composition to pass successfully through a small bore needle, e.g. having an inner diameter of less than 140 mm, and accordingly the amount of force required to inject the composition. As such, the examiner does not consider the limitations of instant claims 12 and 13 to patentably define over the cited prior art.  
With regard to claims 14 and 15, Asius discloses that PLA and PLGA stability in vivo may be optimized by controlling the amount of amorphous and crystalline polymer present in the microspheres.  Accordingly, the examiner considers it prima facie obvious to also optimize storage stability regarding factors such as mean particle size and polydispersity index (indicators of polymer degradation) as well.  

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.

On page 34, Applicant argues that the presently claimed invention is neither a method of manufacturing microparticles, nor does the presently claimed invention comprise microparticles comprising an active agent, the claims of the ‘046 patent do not present appropriate subject matter for a double patenting rejection.  
The instant claims are obvious over the claims of the ‘046 patent because the particles formed by the method of the ‘046 patent fall within the scope of the instant claims as laid out in the rejection.
With regard to the argument that the instant claims exclude the active agent recited in the ‘046 claims, please see the discussion below.  

Applicant argues further on page 34 that the active agents of the 046 patent are not agents that would “not interfere” with the desired functions of the RRP particles.  Applicant argues on page 35 that the inclusion of an active agent would typically be inappropriate for such composition/product.  On page 35, Applicant argues that the cited art does not teach the claimed particles because microparticles made of or comprising therapeutic agents cannot be characterized as essentially space filling, neocollagenesis, or both.  Applicant asserts that the language of claim 1 excludes the active pharmaceutical compositions of the cited art, which would change the basic and novel characteristics of the claimed composition.  Applicant lists some active agents that could have significant and often undesirable effects in aesthetic medicine. 
Applicant’s arguments are not persuasive because the claims, as they are currently worded, read on the particles formed by the ‘046 method, containing active agent. As noted in the rejection, the phrase “consisting essentially of” is not read to exclude active agents: With regard to the preamble of claims 1 and 6 requiring that the particles consist essentially of a PLA, the instant specification states: 
The compositions can be deemed to “consist essentially” of the one or more RPP materials in that the particles provide or retain the desired function of the RPP particles, e.g., in terms of stable space filling, promoting endogenous collagen production, and/or one or more other desired structural and/or functional aspects associated with RPP particles. Thus, if such particles include additional materials—such as stabilizers, dermal fillers, or products that lead to the production of other endogenous biomolecules—such particles will still “consistent essentially” of the one or more RPPs contained therein because they have retained such fundamental features of RPP particles.

The examiner notes that the claims of the ‘046 patent embrace a method of making microparticles that contain the polymer and a bioactive agent; however, the examiner considers the term “bioactive agent” to be so broad as to include substances that would not interfere with the desired functions of the RPP particles noted supra.  For example, the particles, even containing an active agent, would retain the function of “space filling” because they occupy space by virtue of existing.  Moreover, the definition of the phrase “consisting essentially of” provided in the instant application permits the presence of “products that lead to the production of other endogenous biomolecules”.  The examiner considers this to fall within the scope of “active agent” as it is used in the ‘046 patent.  Therefore, the claims embrace the generic active agent required by the ‘046 claims.  The ‘046 patent is not limited in terms of which active agents may be associated with the particles.  One having ordinary skill in the art would recognize which active agents would be compatible with use of the particles as dermal fillers so as to not materially alter the basic and novel characteristics of the claimed invention, as defined in the instant application.  

On pages 35-36, Applicant argues that the double patenting rejection is not appropriate in view of the amendment to claims filed 01/27/2022.  
The examiner respectfully disagrees for the reasons set forth in the rejection and the foregoing discussion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blazejewski et al. (The WIPO application of which US Patent No. 11,052,046 was the national stage; WO 2019/0066649; publication date: 04/04/2019; available as prior art under 35 USC 102(a)(1) and 102(a)(2); effectively filed date of priority application NL 2019632: 09/26/2017), as evidenced by Li (US 6,613,363; issue date: 09/02/2003) and further in view of Asius et al. (US 6,716,251; issue date: 04/05/2004), Hudson et al. (US 2012/0178629; publication date: 07/12/2012), and Johnston et al. (US 2011/0280864; publication date: 11/17/2011).  

Blazejewski (WO 2019/0066649; publication date: 04/04/2019) is available as prior art under both 35 USC 102(a) and 35 USC 102(a)(2).  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In the event that the document is removed as prior art under 35 USC 102(a)(2) the disclosure may remain prior art under 35 USC 102(a)(1).  Please refer to MPEP 717 for a complete discussion of prior art exceptions under AIA  35 USC 102(b)(1) and (2).

The claims are considered prima facie obvious exactly as set forth in the double patenting rejection above.  

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.

On pages 30-31, Applicant argues that Blazejewski discloses a method for making particles comprising an active agent/bioactive agent/pharmaceutically active agent/drug.  Applicant argues that Blazejewski does not disclose microparticles lacking an active agent, citing two pages of Blazejewski dedicated to exemplifying classes and specific examples of active agents that are associated with the disclosed particle compositions.  On page 32, Applicant argues that the phrase “consisting essentially of” excludes the active agents required by the claims of Blazejewski.  On pages 32-33, Applicant argues that the fact that no disclosure within the ‘046 patent (Blazejewski) teaches one of ordinary skill to (a) provide the particles of the ‘046 patent alone, absent an active agent, wherein their function consists essentially of space filling, neocollagenesis, or both, or (b) to utilize such particles in specific amount sin compositions for  increasing dermal volume, renders the section 103 rejection over the ‘046 patent inappropriate at least with respect to the claims as amended here.  
Applicant’s arguments are not persuasive because (a) the claims, as they are currently worded, read on Blazejewski’s particles, containing active agent, and (b) Applicant has not addressed the specific rationale laid out in the rejection above regarding the obviousness of optimizing the concentration of particles for neocollagenesis. As noted in the rejection, the phrase “consisting essentially of” is not read to exclude active agents: With regard to the preamble of claims 1 and 6 requiring that the particles consist essentially of a PLA, the instant specification states: 
The compositions can be deemed to “consist essentially” of the one or more RPP materials in that the particles provide or retain the desired function of the RPP particles, e.g., in terms of stable space filling, promoting endogenous collagen production, and/or one or more other desired structural and/or functional aspects associated with RPP particles. Thus, if such particles include additional materials—such as stabilizers, dermal fillers, or products that lead to the production of other endogenous biomolecules—such particles will still “consistent essentially” of the one or more RPPs contained therein because they have retained such fundamental features of RPP particles.

The examiner notes that the claims of the ‘046 patent (Blazejewski) embrace a method of making microparticles that contain the polymer and a bioactive agent; however, the examiner considers the term “bioactive agent” to be so broad as to include substances that would not interfere with the desired functions of the RPP particles noted supra.  For example, the particles, even containing an active agent, would retain the function of “space filling” because they occupy space by virtue of existing.  Moreover, the definition of the phrase “consisting essentially of” provided in the instant application permits the presence of “products that lead to the production of other endogenous biomolecules”.  The examiner considers this to fall within the scope of “active agent” as it is used by Blazejewski.  The fact that Blazejewski dedicates a large portion of the disclosure to listing active agents that may be included supports the examiner’s position that Blazejewski is not limited to only active agents that would interfere with the particles ability to fill space, promote endogenous collagen production, or lead to the production of other endogenous biomolecules, but rather Blazejewski is not limited in terms of which active agents may be associated with the particles.  One having ordinary skill in the art would recognize which active agents would be compatible with use of the particles as dermal fillers.  
As stated above, Applicant has not addressed the reasoning set forth in the rejection as to why one having ordinary skill in the art would optimize the concentration of particles in the rejection supra.  The examiner does not consider formulating the polymer particles of Blazejewski at a slightly lower concentration than described in Asius, who uses slightly different particles, to patentably define over the prior art.  One having ordinary skill would not have expected the particles of LeDuc/Wissink to behave identically because they are not identical.  One having ordinary skill would have been motivated to explore other concentrations to confirm that the amount of Asius is actually the best for the slightly different particles of Wissink/LeDuc or, if not, to find the best amount for these slightly different particles.  See MPEP2144.05(I) and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  One having ordinary skill in the art would have predicted that a composition comprising 10-30 mg/mL of monodisperse PLGA or PLA or a mixture of the two would retain the ability to perform the functions of space filling and/or neocollagenesis and would have been capable of optimizing the crystallinity and molecular weight to maintain an effect in the recipient of the particles for at least about a year.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617